In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 14-1012V
                                       Filed: June 9, 2016
                                       Not for Publication

*************************************
GARRY REHN,                                *
                                           *
              Petitioner,                  *
                                           *
 v.                                        *                    Petitioner’s second motion for
                                           *                    interim attorneys’ fees and costs;
SECRETARY OF HEALTH                        *                    respondent does not object in part;
AND HUMAN SERVICES,                        *                    interim attorneys’ fees granted in
                                           *                    part
              Respondent.                  *
                                           *
*************************************
Garry Rehn, North Branch, MN, pro se.
Adriana R. Teitel, Washington, DC, for respondent.

MILLMAN, Special Master

    DECISION PARTIALLY AWARDING INTERIM ATTORNEYS’ FEES AND COSTS 1

        On April 20, 2016, petitioner filed a second motion for interim attorneys’ fees and costs
through Phyllis Widman, his attorney at the time. 2 Petitioner requests $22,830.00 in attorneys’
fees for Ms. Widman’s work on the case, $3,687.50 for work done by petitioner’s former
attorney Randall Knutson, and $3,245.01 in costs, for a total of $29,762.51. On June 3, 2016,

1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’s website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012)
(Federal Management and Promotion of Electronic Government Services). Vaccine Rule 18(b) states that
all decisions of the special masters will be made available to the public unless they contain trade secrets or
commercial or financial information that is privileged and confidential, or medical or similar information
whose disclosure would constitute a clearly unwarranted invasion of privacy. When such a decision is
filed, petitioner has 14 days to identify and move to redact such information prior to the document=s
disclosure. If the special master, upon review, agrees that the identified material fits within the banned
categories listed above, the special master shall redact such material from public access. Because this is a
pro se case, the original decision contained the undersigned’s signature. The posted decision includes the
special master’s electronic signature.
2
  On December 1, 2015, the undersigned granted petitioner’s first motion for interim attorneys’ fees and
costs, awarding $14,152.65 in interim fees and costs to Mr. Knutson. Rehn v. Sec'y of HHS, No. 14-
1012V, 2015 WL 9412813, at *1 (Fed. Cl. Dec. 1, 2015), aff'd, 126 Fed. Cl. 86 (Fed. Cl. 2016).
respondent filed her response to petitioner’s motion. In her response, respondent says she does
not object to the fees requested for Mr. Knutson’s work. Resp. at 1. Respondent does, however,
raise numerous objections to Ms. Widman’s requested interim attorneys’ fees and costs.

        Mr. Knutson billed 12.50 hours in the case, primarily for his work on respondent’s appeal
of the undersigned’s first interim attorneys’ fees and costs decision. The undersigned finds this
amount reasonable. Based on the reasonableness of petitioner’s request and the lack of
opposition, the undersigned GRANTS petitioner’s request for attorneys’ fees and costs with
regard to Mr. Knutson’s supplemental fees. However, the undersigned is not deciding the issue
of Ms. Widman’s interim attorneys’ fees and costs at this time.

       Accordingly, the undersigned awards the total amount of $3,687.50 as a lump sum in
the form of a check payable jointly to petitioner and Knutson and Casey Law Firm.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith. 3


IT IS SO ORDERED.


Dated: June 9, 2016                                                       /s/ Laura D. Millman
                                                                            Laura D. Millman
                                                                             Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2